Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to a first edge node.
Group II. Claim 18, drawn to a second edge node.

Group 1 (Claims 1-17) describes the configurations and operations of a first node that operates within a peer to peer network other edge nodes. Group 2 (Claim 2) describes the configuration of a second node that likewise operates within a peer to peer node with other edge nodes. As such Group 1 and Group 2 are subcombinations usable together, and restrictable as examining both groups simultaneously would result in undue examining burden as while Group 1 and Group 2 are usable together, the are ultimately separate and distinct from one another and are directed towards separate, though related, subject matter. 

During a telephone conversation with Ronald Haner on 10/27/2022 a provisional election was made without traverse to prosecute the invention of Group 1, Claim 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “while awaiting a response from the certifying node to transfer the incrementally trained ML model.” The claim is because (1) the claim does not recite any “request” made to the certifying node, furthermore (2) since the claim limitation is made conditional upon while awaiting a response, it is unclear if this limitations must occur, and finally (3) this limitation appears to retroactively attempt to render 
(1) 	The claim recites that the incrementally trained ML model is transferred. However, it is unclear that this constitutes a request, particularly one that would cause the first edge node to wait for a response. A “transfer” is not normally language that one of ordinary skill in the art would interpret as something similar to a request. As such the claim is unclear as to what “response” the first edge node is waiting for. 
(2)	The claim recites that the limitation is “receiving a certified ML model from the certifying node” is performed “while awaiting a response….” The language places a condition upon the limitation, i.e. the limitation is only performed while the condition is true. However, the claims do not ever state that the first edge node is or was “waiting for a response.” As such, it is unclear for whether this limitation would actually occur.
Examiner notes that the “certified ML mode” is not referenced in the other limitations of the claims, and as such the claim may be performed without this limitation. As such, Examiner interprets the claim as not requiring the “receive a certified ML model…” limitation as the claim does not require the first node to “await for a response….” 
(3)	The claim recites “while awaiting a response… to transfer the incrementally trained ML model.” The claim is unclear as whether this is a reference to the previous limitation of “transfer the incrementally trained ML model” or to some other (undisclosed) element of the claims. This would be unclear as it would attempt to retroactively make the prior limitation conditional, and as such unclear as to whether or not the prior limitation is necessary. 

Claim 1 also recites “wherein the certified ML model is originated from a second edge node… and is generated by the certifying node….” The claim is unclear as to whether distinction between origination and generation (and as such the distinction between the second node and the certifying node) as one of ordinary skill in the art would interpret origination and generation as being the same concept as to generate would be the same as to originate in this case.

Claims 2-17 are rejected for the same reasons as Claim 1 as these claims either contain the same indefinite language (Claim 10) or depend upon claims that contain the same indefinite language (Claims 2-9 and 11-17). 

Claim 4 recites “wherein the certifying node verifies each data updated to a first version of ML model that is layered on top of the new version of the incrementally trained ML mode.” The claim limitation is very unclear. (1) It is not clear what “data updated to a first version of ML model” comprises. The claim makes no previous reference to data (only data events and data points, neither of which comprise the ML model) and also does not identify a first version of the ML model. (2) It is not clear what data “is layered on top of the new version…” comprises. The claim makes no previous reference to layering on top of the ML model. (3) It is not clear when “the certifying node verifies” occurs. Claim 4 introduces a subsequent claim element related to updating, but the claim is unclear how the certifying node relates to this element (for example, if the updated version of the ML model was transferred to the certifying node)

Claim 13 is rejected for the same reasons as Claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-5, 7, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weider et al. (US 20200380398 A1). 

Claim 1. 	Weider teaches a first edge node that is configured to be coupled in communication via a peer to peer network with other edge nodes, wherein the peer to peer network includes a certifying node, wherein the first edge node and other edge nodes are configured to train concurrently and to update a machine learning (ML) model at the first edge node, (When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.)
wherein the first edge node (FIG. 1, Model Trainer 130, ¶0031) is configured to:
	perform an incremental training of a ML model, (¶0031, wherein Model Trainer 130 performs training on a trained model; ¶0035, wherein the training is periodic, and therefore incrementally trains the ML across iterations) based on a plurality of data points (FIG. 1, Dataset 110) associated with an occurrence of a plurality of data events at the first edge node; (¶0031, wherein the training is based on datasets associated with Model Trainer 130)
	transfer the incrementally trained ML model to the certifying node for certification, (FIG. 1, ¶0032, providing the Trained Model 140 to Bias Detection & Validation System 120) wherein the incrementally trained ML model comprises a plurality of parameters and a plurality of weights associated with the plurality of parameters; (¶0022, ¶0026, wherein the model comprises parameters with associated weights)
receive a certified ML model from the certifying node (¶0034-¶0035, wherein a certification of the training model is received by Model Trainer 130 for periodic examination) while awaiting a response from the certifying node to transfer the incrementally trained ML model, (Examiner notes the claim element is unclear, see 112(b) rejection, and further is conditional and only consider for purposes of compact prosecution) wherein the certified ML model is originated from a second edge node of the peer to peer network and is generated by the certifying node by performing a certification based on a plurality of certification parameters; (¶0032-¶0035, wherein the certified ML model is generated by Bias Detection & Validation System 120) 
	perform the incremental training of the ML model at the first edge node, based on the plurality of data points by re-applying the plurality of data points to generate a new version of the incrementally trained ML model at the first edge node; (¶0031, wherein Model Trainer 130 performs training on a trained model; ¶0035, wherein the training is periodic, and therefore incrementally trains the ML across iterations) and
transfer the new version of the incrementally trained ML model by the first edge node to the certifying node of the peer to peer network for certification. (FIG. 1, ¶0032, providing the Trained Model 140 to Bias Detection & Validation System 120)

Claim 2	Weider teaches Claim 1, and further teaches wherein the first edge node is configured to register with the certifying node for certification of the incrementally trained ML model. (FIG. 6, step 604, ¶0049, receiving a request to perform bias detection and validation, wherein the request comprises registering with the bias detection and validation system)

Claim 4	Weider teaches Claim 1, and further teaches wherein the first edge node is configured to update the new version of the incrementally trained ML model, (¶0031, wherein Model Trainer 130 performs training on a trained model; ¶0035, wherein the training is periodic, and therefore incrementally trains the ML across iterations) wherein the certifying node verifies each data updated to a first version of ML model that is layered on top of the new version of the incrementally trained ML mode. (Examiner notes that this element of the claim is unclear, see 112(b) rejection)

Claim 5	Weider teaches Claim 1, and further teaches wherein the first edge node is configured to generate a persistent file format of the incrementally trained ML model by removing one or more details associated with the plurality of data points. (Weider, ¶0034, generating bias information, i.e. a persistent file format, by removing biased information associated with the plurality of data points) 

Claim 7	Weider teaches Claim 1, and further teaches wherein the first edge node is configured to encapsulate unique metadata associated with the plurality of data points (FIG. 6, step 610, ¶0052, wherein metadata may be associated with the data points to identify bias or data imbalance) to restrict the training of the plurality of data points used in the incrementally trained ML model for the new version of the incrementally trained ML model. (Examiner notes to that “to restrict the training…” is an intended use statement without patentable weight; however, Examiner notes that the intention of the features identified in ¶0052 is to restrict the incremental training of the ML model against biases or data imbalance)

Claims 10-11 is taught by Weider as described for Claims 1-2. 
Claims 13-14 is taught by Weider as described for Claims 4-5.
Claim 16 is taught by Weider as described for Claim 7.

Claim 17	Weider teaches Claim 10, and further teaches wherein the method comprises configuring the certifying node to maintain a record number of data points (¶0050, wherein the Bias Detection & Validation System access and maintains a database for performing bias detection) that are used by each of the other edge nodes for the incremental training of the ML model to prevent undue contribution by each of the other edge nodes. (Examiner notes that “that are used by…” comprises an intended use statement, the method only describes the node maintaining a record number of data point, and it is only an intended use of the record number of data points to be used by each of the other edge nodes)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20200380398 A1) in view of Kandekar et al. (US 20120252418 A1).

Claim 3	Weider teaches Claim 1, but does not explicitly teach wherein the first edge node is configured to receive an encrypted identifier token with the certifying node as proof of authenticity for registering with the certifying node. 
From a related technology, Kandekar teaches wherein a first node is configured to receive an encrypted identifier token with the second node as proof of authenticity for registering with the second node. (¶0066, receiving an encrypted identifier token as proof of registration with another node)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weider to incorporate the proof of authenticity techniques described in Kandekar in order to more effectively validate and utilized network resources. 

Claim 12 is Weider in view of Kandekar as described for Claim 3.

4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20200380398 A1) in view of Zhang et al. (US 20210233673 A1).

Claim 6	Weider teaches Claim 5, but does not explicitly teach wherein the first edge node is configured to encrypt the persistent file format with a unique signature that corresponds to the first edge node to enable authentication to the other edge nodes in the peer to peer network to access the incrementally trained ML model. 
From a related technology, Zhang teaches encrypting with a unique signature that corresponds to the first edge node (¶0070, encrypting with a unique signature corresponding to a first node) to enable authentication to the other edge nodes in the peer to peer network to access the incrementally trained ML model. (Examiner notes that this is an intended use statement, i.e. it is only the intention that the unique signature is utilized in this way, but the scope of  the claim does not include authentication by other edge nodes or access to the incrementally trained ML model)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weider to incorporate encryption techniques described in Zhang in order to more successfully secure network operations. 

Claim 15 is taught by Weider in view of Zhang as described for Claim 6. 

5.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20200380398 A1) in view of Ganapavarapu et al. (US 20200394470 A1).

Claim 8 	Weider teaches Claim 5, but does not explicitly teach, wherein the first edge node is configured to optimize a payload associated with the persistent file format by including the plurality of parameters and the plurality of weights that crosses above a predetermined configurable threshold, wherein the plurality of weights are associated with the plurality of parameters. 
From a related technology, Ganapavarapu teaches optimize a payload by including the plurality of parameters and the plurality of weights that crosses above a predetermined configurable threshold, wherein the plurality of weights are associated with the plurality of parameters. (Ganapavarapu, ¶0062-¶0074, optimizing a function, i.e. a payload, by including parameters and weight parameters above a suitable threshold parameter)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weider to incorporate data optimization techniques as described in Ganapavarapu in order to more efficiently utilized network resources. 

Claim 9	Weider in view of Ganapavarapu teaches wherein the payload associated with the persistent file format is optimized by, (i) extracting the plurality of parameters and the plurality of weights associated with the plurality of parameters from specific data items; (Ganapavarapu, ¶0180, wherein each refinement of weights is associated with specific data items) and (ii) determining if the plurality of weights associated with the plurality of parameters beyond the predetermined configurable threshold. (Ganapavarapu, ¶0073, wherein the payload is analyzed in comparison to a suitable threshold parameter)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442